LOCKWOOD, Chief Justice:
This action was consolidated with Oss v. Birmingham, 97 Ariz. 242, 399 P.2d 655 decided this day, for the purpose of argument. While the trial court’s judgment in Oss v. Birmingham, supra, was being appealed, the plaintiffs in that case caused the sheriff to levy upon a pickup truck belonging to the appellants herein. The appellant, Bob Jackson, was one of the defendants in the above action. The appellant claimed that the pickup truck was the community property’ of himself and his wife. They moved to quash the writ of execution alleging that the judgment was not a community obligation. The trial court denied the motion to quash.
Because of our reversal of the lower court’s judgment in Oss v. Birmingham, supra, the appellants’ motion to quash should be granted.
Judgment reversed.
. STRUCKMEYER, V. C. J., and BERNSTEIN, UDALL and McFARLAND, JJ., concur.